DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 11/15/2022 are acknowledged.  
In light of claim amendments, the previous 112(b) rejection is withdrawn. 
However, applicants’ arguments for previous 103 rejection are found not persuasive and accordingly, the rejection in maintained or modified to meet the claim amendments, see the Response to Arguments below. 
Response to Arguments
Applicant’s arguments filed on 11/15/2022 have been fully considered but they are not persuasive, see reasons below.   
Applicants argue that the study of Nakamachi is focused on the treatment of dry eyes, while Applicants' claim 5 is directed to the treatment of the corneal disorders caused by corneal damage. Although the dry eyes possibly lead to corneal disorders, this does not mean that the treatment of the dry eyes can also treat the corneal disorders because their mechanisms and symptoms are different. There is nothing in Nakamachi that suggests the treatment effect of PACAP on the corneal disorders caused by corneal damage. 
In the specification, applicants define the causes of corneal disorders, for example, reduction of tear fluid due to dry eye [see second paragraph in page 17]. Based on their own statement, the dry eye is classified as a corneal disorder. Moreover, Nakamachi also mentioned that in the dry eye signs, the corneal epithelial cells were hypertrophied and the surface was keratinized [see Fig.1d]. 
Applicants argue that a mechanism for the growth-promoting effect of corneal epithelial cells by PACAP administration and the effect of PACAP administration to corneal endothelial cells have been unknown (paragraph [0003]). Surprisingly, the present inventors have found that PACAP is directly involved in the corneal healing effects, regardless of tear secretions. See Example 7, paragraph [0063], and Fig. 11 showing the result of "LG + PACAP" (the result of PACAP administration to mice without lacrimal glands removed. The experimental data is objective evidence of an unexpected result achieved by the claimed invention over the cited art.
Applicants are requested to note that "[i]t is a general rule that discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir.1990). Such newly discovered benefits are not patentable because they are inherent in the prior art. See Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376 [58 USPQ2d 1508] (Fed. Cir. 2001). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 5, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamachi et al (Nature Communications, June 2016, 1-13).     
Nakamachi et al teach suppression of dry eye signs by stimulating tear secretion by PACAP38, and further teach the effect of PACAP38 eye drops on tear secretion in male mice, wherein the concentration of PACAP38 is 10-10 M [see abstract and Figure 3], wherein the eye drops containing 10-10 M PACAP38 significantly increased tear secretion after treatment [Fig.3b]. 
Nakamachi et al further teach that in the dry eye signs, the corneal epithelial cells were hypertrophied and the surface was keratinized [see Fig.1d].
Nakamachi et al further disclose dose dependent effect of PACAP38, ranges from 10-6 M to 10-12 M of PACAP38, which reads applicants claims 10 and 11. 
Nakamachi et al further suggest based on results that PACAP might be clinically useful to treat dry eye disorder [see abstract].
The difference is that Nakamachi et al silent on treating corneal disorder by administering PACAP38. 
However, provided enough guidance on treating dye eye signs and also suggested that PACAP might be clinically useful to treat dry eye disorder. 
Therefore, a skilled person in the art would be motivated to extrapolate the results of Nakamachi et al to treat dry eyes, which is one of the corneal disorder. 
The motivation to utilize the teachings of Nakamachi et al can arise from the expectation that the prior art teachings will perform their expected functions to achieve their expected results when it is applied for dry eye symptoms.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658